Citation Nr: 1326801	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, including depression, to include as secondary to service-connected traumatic arthritis of the lumbosacral spine with radiculopathy and bilateral patellofemoral tracking syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to service-connected traumatic arthritis of the lumbosacral spine with radiculopathy and bilateral patellofemoral tracking syndrome.

3.  Timeliness of a notice of disagreement for service connection for a left ankle disorder.

4.  Entitlement to the restoration of a 40 percent rating (evaluation) for traumatic arthritis of the lumbosacral spine, to include the propriety of the reduction for the period from December 1, 2009.

5.  Entitlement to revision of a Regional Office (RO) rating decision of February 2009 on the grounds that it contained clear and unmistakable error (CUE) on the issue of service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Michael P. Toomey, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1990 to February 1991.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) RO in Philadelphia, Pennsylvania.

In a rating decision of February 2009, the RO denied the Veteran's application to reopen service connection for an acquired psychiatric disorder, to include as secondary to service-connected traumatic arthritis of the lumbosacral spine with radiculopathy and bilateral patellofemoral tracking syndrome.  In a September 2009 rating decision, the RO reduced the Veteran's 40 percent rating for the service-connected traumatic arthritis of the lumbosacral spine to a 10 percent rating, effective December 1, 2009.  The Veteran timely appealed these decisions and the matters are now before the Board. 

In a rating decision of February 2009, the RO denied service connection for a left ankle disorder, as secondary to the Veteran's service-connected traumatic arthritis of the lumbosacral spine and service-connected bilateral patellofemoral tracking syndrome.  The Veteran argues that a communication with VA in November 2009 constituted a timely and valid notice of disagreement with the February 2009 denial of service connection for a left ankle disorder.  In the alternative, the Veteran has also contended that the rating decision constitutes CUE and should be revised accordingly.  In a rating decision of September 2012, the RO denied the Veteran's CUE-based claim; the Veteran sent VA a timely notice of disagreement on the issue of CUE, but no statement of the case has yet been issued.  Based on the foregoing, both matters are before the Board for consideration.

In May 2013, the Veteran testified at a Board hearing held via video teleconference from Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing has been associated with the claims file electronically, and the Veteran's testimony has been reviewed in consideration of the appeals.  A complete review of the Virtual VA paperless claims processing system reveals documents that relate to, and also been considered as part of, the present appeal.

The issues of revision of the February 2009 rating decision on the grounds that it contained CUE, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service connection for an acquired psychiatric disorder, including depression, to include as secondary to service-connected traumatic arthritis of the lumbosacral spine with radiculopathy and bilateral patellofemoral tracking syndrome.  The Veteran did not file a timely appeal of this denial, and the decision became final. 

2.  Evidence received since the August 2006 rating decision relates to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disorder, regarding symptomatology which preexisted service and medical treatise information relating depression with chronic pain.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  In a rating decision of February 2009, service connection for a left ankle disorder was denied, and the Veteran did not notify VA of her disagreement with that decision within one year of the issuance of the notice of that decision.

4.  The VA examination upon which the decision to reduce the disability rating for the traumatic arthritis of the lumbosacral spine was made was inadequate.

5.   At the time of the reduction of the Veteran's disability rating for traumatic arthritis of the lumbosacral spine from 40 percent to 10 percent, there had been no actual improvement in the Veteran's traumatic arthritis of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service connection for an acquired psychiatric disorder, including depression, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the August 2006 rating decision is new and material to reopen service connection for an acquired psychiatric disorder, including depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  A timely notice of disagreement with regard to the matter of the Veteran's entitlement to service connection for a left ankle disorder was not received by VA, and the issue is not properly on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201 (2012).

4.  Reduction of the disability rating for traumatic arthritis of the lumbosacral spine from 40 percent to 10 percent was improper, and the criteria for restoration of a 40 percent rating from December 1, 2009 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 3.951, 4.1, 4.13, 4.71a (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter, such as in the case of the Veteran's appeal regarding the timeliness of a notice of disagreement.  Manning v. Principi, 16 Vet. App. 534, 542-543   (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004.

With regard to the Veteran's application to reopen service connection for an acquired psychiatric disorder and the appeal for restoration of a 40 percent rating for a back disability, the Board is granting in full the benefits sought on appeal.  Accordingly, because the benefits sought are granted, VA has no further duty to notify or assist.

Timeliness of a Notice of Disagreement
 for Service Connection for a Left Ankle Disorder

In order for the Board to have jurisdiction to review a RO denial, there must be a timely notice of disagreement (NOD) from the Veteran or the Veteran's representative.  A timely and adequate NOD is one that is received by VA within one year after the date of notice of the RO denial and expresses dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ).  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012).  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that specific determination.  38 C.F.R. § 20.201; see Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (an effective NOD need not contain any magic words or phrases).  VA should liberally interpret written communications which may constitute a notice of disagreement under the law.  See Gallegos v. Gober, 14 Vet. App. 50 (2000); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented.").  However, where an AOJ has made more than one determination, the claimant must specify which specific determination she wishes to appeal.  38 C.F.R. § 20.201.  The question of whether a purported NOD was adequate is an issue which is appealable to the Board.  38 C.F.R. § 19.28 (2012).

In September 2008, the Veteran submitted a claim for service connection for a left ankle disorder, to include as secondary to service-connected back and knee disabilities.  In a rating decision of February 2009, the RO denied the Veteran's claim.  In November 2009, VA received a statement from the Veteran written on a VA Form-9, Appeal to Board of Veterans' Appeals.  On this document, the Veteran placed an "X" in a box electing to "appeal all of the issues listed on the statement of the case and any supplemental statements of the case that [the] local VA office sent to [the Veteran]."  In the narrative portion of the form, the Veteran wrote that she felt VA's decision to reduce a rating for traumatic arthritis of the lumbosacral spine was incorrect.  She also stated that VA's decision to deny her claim of service connection for depression was incorrect.  The Veteran concluded the narrative portion of the form with the following statement:

Appellant hereby takes exception to and preserves for appeal all errors the VA Regional Office may have made or the Board may hereafter make in deciding this appeal.  This includes errors in failing to adjudicate issues or claim reasonably raised by the record, even though not specifically mentioned by the appellant.  This also includes legal errors, errors in fact-finding, failure to follow Manual M21-1, failure to discharge the duty to assist and any other due process errors.

The Veteran and representative argue that the above statement and VA Form 9 constitute an adequate and timely NOD to the February 2009 rating decision.  In a communication received by VA in June 2010, more than one year after issuance of the rating decision denying the Veteran's claim, the Veteran stated that she "disagree[d] with the evaluation of [her] left ankle condition as being not service connected as stated in the rating decision of February 13, 2009."  She went on to state that her June 2010 communication was a timely NOD because she "incorporate[d] by reference" the November 2009 statement sent on a VA Form 9.

In arguing that the June 2010 statement constituted a timely NOD, the Veteran notes that at the time of the November 2009 rating decision, she did not have in her possession a January 2009 report of VA examination in which the examiner indicated that the Veteran's left ankle pain was at least as likely as not related to her service-connected back disability.

The Board finds that an adequate NOD with regard to the issue of service connection for a left ankle disorder was not timely received by VA.  In the February 2009 rating decision in which the RO denied service connection for the Veteran's left ankle disorder, the RO also denied service connection for depression, yet in her initial response to VA received in April 2009, the Veteran only mentioned the appeal from the denial of service connection for depression.  A September 2009 statement of the case was sent to the Veteran regarding the issue of service connection for depression, and still she did not communicate any intent to appeal from the portion of the February 2009 rating decision which related to service connection for the left ankle.

The next communications received by VA was a Request for Approval of School Attendance in November 2009, and the aforementioned November 2009 letter written on a VA Form-9 - which failed to mention the Veteran's left ankle while specifically disagreeing with the prior determination as it related to her claim of service connection for depression.  See Jarvis v. West, 12 Vet. App. 559, 561 (1999) (holding that in determining whether a written communication constitutes an NOD, the actual wording of the communication and the context in which it was written must be considered).

The controlling regulation directly addresses circumstances where the AOJ has made an adjudicative determination on more than one issue at the same time.  In such cases an adequate NOD must identify "the specific determinations with which the claimant disagrees. . . .  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear."  38 C.F.R. § 20.201.  Having identified and made arguments on only one of the two determinations from the February 2009 rating decision, the AOJ reasonably construed that the Veteran was not appealing the other issue.  To the extent that an "X" appeared in the box electing to "appeal all of the issues listed on the statement of the case and any supplemental statements of the case that [the] local VA office sent to [the Veteran]," the Board notes that the most recent statement of the case had been only with regard to the issue of service connection for depression, and no statement of the case or supplemental statement of the case had been issued regarding the issue of service connection for the left ankle.

With regard to the Veteran's argument that her blanket statement in which she took "exception to and preserves for appeal all errors the VA Regional Office may have made or the Board may hereafter make in deciding this appeal," such a non-specific, general, and catch-all statement cannot be used to preserve in perpetuity an appellant's ability to disagree with a prior adjudication.  Particularly in the context of the Veteran's specific disagreement with the denial of service connection for depression, the Board finds that this statement cannot be construed as an effective appeal from the denial of service connection for the left ankle.  

Finally, the Board considers the Veteran's argument regarding her lack of possession of a January 2010 report of VA examination.  While the Board recognizes that the Veteran may not have had the report in her physical possession, there is no law or regulation in the face of which this fact would stay the one-year time period required for a NOD to be filed.  The Veteran is only required to disagree with the result of the adjudication, in this case the denial of service connection, with the simplest expression of disagreement.  For purposes of advancing a NOD, a veteran is not required to disagree with the particulars of a specific item of evidence or to state any particular factual or legal error.  An appellant only need to broadly indicate disagreement with an outcome on an issue, without the need to identify any reason for their disagreement.  See Collaro v. West, 136 F.3d 1304, 1309 (Fed. Cir. 1998) (stating that the statutory and regulatory regime that Congress created to protect veterans allows a claimant to file only a "vague NOD" and at a later date "cut the rough stone of his NOD to reveal the . . . radix of his issue that lay within").

In this case, the Veteran did not make even a minimal statement identifying the benefit denied, or the rating decision, or make any timely expression of disagreement with the denial of service connection for the left ankle.  There is no statement upon which even liberal construction could aid in forming a NOD.  See Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (Court held that "[e]ven a liberal reading of the appellant's letter does not yield his disagreement with the denial regarding the degenerative joint disease.  Therefore, no NOD was ever filed on the DJD issue"); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement did "not purport to disagree with an RO decision . . . or . . . the failure of the RO to render such a decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a NOD; writing expressed no dissatisfaction with the rating decision or a desire for appellate review).  Based on the foregoing, an adequate NOD was not timely submitted, and the issue service connection for a left ankle disorder is not on appeal.

Restoration of a 40 Percent Rating and Propriety of Reduction

In an August 2002 rating decision not on appeal, the RO assigned an increased, 40 percent, rating for the Veteran's chronic lumber sprain and strain, effective January 16, 2001.  In July 2006 the Veteran underwent a VA examination of the spine, during which she was diagnosed with traumatic degenerative arthritis of the lumbosacral spine and right lumbar radiculopathy.  In August 2006, the RO issued a rating decision indicating that the Veteran's service-connected low back disability, which had been rated as chronic low back sprain/strain under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs or Codes) 5295-5292, going forward would be rated as traumatic arthritis of the lumbosacral spine with radiculopathy under 38 C.F.R. § 4.71a, DC 5237.  The 40 percent rating was to remain intact, as effective January 16, 2001.  

The Veteran underwent a new VA examination of the spine in May 2008.  In June 2008 the RO issued a decision in which a reduction in the evaluation was proposed.  The proposed reduction was to 10 percent, and would be effective on November 1, 2008.  In a rating decision of September 2009, the evaluation for the service-connected back disability was reduced from 40 percent to 10 percent, effective December 1, 2009.

The circumstances under which rating reductions can occur are specifically limited and circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2012).  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  Id.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.  

In this case, the Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter. 

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited to medical indicators of improvement, and may rely on non-medical indicators of improvement.  Id.  The examination reports on which reductions are based, however, must be adequate.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  See Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  Furthermore, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Id.

In this case, at the time of the rating decision reducing the evaluation from 40 percent to 10 percent, the 40 percent rating had been in effect for more than five years.  While the RO had changed the diagnostic code under which the Veteran's low back disability was being rated in July 2006, the fact that the RO recharacterized the disability does not reset the five-year period before the provisions of 38 C.F.R. § 3.344(a) and (b) become effective.  At the time of the September 2009 rating decision, the same back disability had been continuously rated as 40 percent disabling since 2001.  Thus the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in determining the propriety of the reduction.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

Prior to the rating reduction on appeal, the Veteran had endorsed mild low back pain on private treatment in September 2005.  She had tenderness and aching in the low back related to the weather.  The Veteran had good back motion, with good, symmetrical reflexes.

On VA examination in March 2006, the Veteran endorsed pain in the middle of the back and radiating to the toes of her right foot.  This had not changed in the preceding two months.  During flare-ups the Veteran could not walk up steps.  The Veteran endorsed the occasional use of a back brace.  Physical examination revealed forward flexion of the spine from zero to 90 degrees, and backward extension from zero to 30 degrees.  There was no pain on motion, and no limitation of motion due to pain, spasm, weakness, or tenderness.  X-ray imaging showed minimal anterior spurring at all levels of the lumbosacral spine, and diagnoses of lumbar radiculopathy and degenerative arthritis of lumbar spine were made.

On VA examination in July 2006, the Veteran's primary complaint was pain in the middle of her back, radiating down to her toes on the right side intermittently.   The Veteran endorsed nearly constant back pain at a level of seven out of ten, and noted additional flare-ups of pain three to four times a week and lasting about a day each time.  When not during a flare-up, discomfort was two to one out of ten.  Walking more than 500 feet or up more than 14 steps caused flare-ups; thus, the Veteran tried not to walk long distances.  On examination, forward flexion was from zero to 90 degrees and backward extension was from zero to 30 degrees.  On repetition, range of motion reduced by five degrees, with complaints of pain at the extremes of motion.  Deep tendon reflexes were normoactive in both knees, and sensory examination was normal in all dermatomes in the lower extremity.  Straight leg raise resulted in back pain and discomfort at 75 degrees on the right side and was negative on the left side.  

On VA examination in May 2008, the Veteran endorsed the lower back pain on and off, at least three times a week and at a level five on a scale of zero to ten on better days, but at a level nine on bad days.  During flare-ups sometimes she woke up with pain starting at a level five, and by the end of the day if she did not stop any activities or, if she had to continue any activities such as household chores, even cleaning the house or going up and down the steps or walking, pain could reach a level of ten.  Flare-ups lasted from one day to one week.  The Veteran denied any radiation of the lower back pain on the day of the examination, but said that after driving for more than 20 minutes she notices some numbness in both legs.  On physical examination, the Veteran had flexion of the lumbosacral spine flexion from zero to 70 degrees without any complaints of pain.  Range of motion indicated that she was able to touch the toes without any difficulty; however the Veteran endorsed pain in the lower back at 70 degrees and up to 80 degrees.  Extension was to 25 degrees and was not reduced with repetition.  Straight leg raising test was negative bilaterally, sensory function examination to pinprick was intact and symmetrical in all extremities, and manual muscle strength was normal.  The VA examiner indicated that the claims file was not available for review.

The Board has reviewed the entire claims file and finds that the RO's September 2009 reduction of the evaluation from 40 percent to 10 percent was not proper.  The Board points to pre-reduction proposal evidence that the Veteran had mild low back pain on private treatment in September 2005, with good range of motion and good reflexes.  On VA examinations in March and July 2006 the Veteran's range of motion was from 90 degrees of flexion to 30 degrees of extension, yet on VA examination in May 2008 - just two months before the RO's proposed rating reduction - range of motion had decreased to only 70 degrees of flexion before pain began; this alone is evidence of a worsening of the low back disability as well as evidence that there had been no improvement in the level of symptomatology.

The Board notes that the May 2008 VA examiner, during that examination which was the VA examination immediately preceding the RO's rating decision reducing the evaluation, did not have access to the claims file.  Without such evidence, the examiner could is at a disadvantage trying to assess any change in the Veteran's level of symptomatology.  Thus the rating decision based on such examination is necessarily flawed, as any examination reports on which an RO bases a reduction must itself be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

The Board also notes that, because the Veteran's low back disability rating had been in effect for five years or more, VA was prohibited from reducing the disability rating on the basis of a single examination.  See Brown at 417-18.  Here, a plain reading of the proposed reduction and final rating decision indicate that the RO did in fact base its reduction on only a single rating decision.

The RO appears to have reduced the Veteran's rating based simply on a change in rating criteria.  A disability may not be reduced simply because the rating criteria have changed.  See 38 C.F.R. § 3.951.  Rather, the evidence must show an actual 

improvement in disability, and here no such evidence is found.  For these reasons, the Board finds that the reduction of the rating from 40 percent to 10 percent was not proper, and the 40 percent rating is to be restored effective December 1, 2009.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include as secondary to service-connected traumatic arthritis of the lumbosacral spine with radiculopathy and bilateral patellofemoral tracking syndrome, is granted.

A timely notice of disagreement was not received by VA regarding the February 2009 rating decision denying service connection for a left ankle disorder.

Restoration of a 40 percent rating for service-connected traumatic arthritis of the lumbosacral spine, effective December 1, 2009, is granted.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Board having reopened service connection for an acquired psychiatric disorder, the claim needs development before it may be adjudicated on the merits.  In the December 2008 report of mental health VA examination, the examiner wrote that the Veteran's prior military history had been previously detailed in prior reports and, thus, it was unnecessary to report it on VA examination and to report that the Veteran had no history of in-patient psychiatric care.  In reaching a conclusion regarding the etiology of the Veteran's major depression, the examiner failed to note and consider the Veteran's in-service history of diagnosed conversion disorder and personality disorder with dependent and histrionic features, or the apparent in-patient treatment in October 1990.

Although the VA examiner stated that the claims file was reviewed, the lack of reference to the relevant psychiatric symptomatology indicates that the final conclusions of the examiner were based on inaccurate or incomplete factual bases.  The Board, therefore, finds that the December 2008 VA examination was inadequate, and a new examination should be conducted.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In finding that the lack of discussion of the Veteran's in-service conversion disorder and personality disorder diagnoses renders the December 2008 VA examination inadequate, the Board recognizes that congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and, therefore, service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9. See also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  Accordingly, the Board also finds that the December 2008 VA examination was inadequate for its lack of discussion regarding whether a personality disorder preexisted service and whether such a disorder was aggravated by service.

CUE

In a rating decision of September 2012, the RO denied the Veteran's claim of clear and unmistakable error (CUE) in a February 2009 rating decision on the issue of service connection for a left ankle disorder.  As the Board has found that a timely adequate NOD was not received by VA regarding the adverse determination in the February 2009 rating decision, that rating decision on the issue of service connection for a left ankle disorder is final, and a claim of CUE is ripe.

Following the September 2012 denial of the CUE claim, VA received a statement written on a VA Form 9 in which the Veteran made specific arguments relating to the CUE claim, and expressed dissatisfaction with the denial of the claim of CUE.  The Board interprets this document as a timely and adequate NOD to the September 2012 rating decision denying CUE in the February 2009 rating decision.

When a veteran has filed a NOD and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of whether the Veteran is entitled to revision of a the February 2009 rating decision on the grounds that it contained CUE is remanded for issuance of a statement of the case.

Accordingly, the issues of service connection for an acquired psychiatric disorder and CUE in a February 2009 rating decision denying service connection for a left ankle disorder are is REMANDED for the following action:

1.  Schedule the Veteran for a mental disorders VA examination.  The examiner is to review the Veteran's entire claims file, including service treatment records, and answer the following questions:

(a) What are all of the Veteran's current acquired psychiatric and personality disorders, if any?

(b)  Does in-service psychiatric treatment and/or post-service endorsements relating to post-service symptomatology clearly and unmistakably (i.e. obvious, manifest and undebatable) show that one or more mental health disorders preexisted the Veteran's service?

(c)  If one or more mental health disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that each disorder was not aggravated during service?  (Note: "aggravation" for these purposes connotes a permanent worsening above the base level of disability during service, not merely an acute and transitory increase in symptoms or complaints.)

(d)  For each mental health disorder which is opined to have undergone aggravation during service, did the aggravation result in a permanent increase in severity, or was it due to the normal progression of the disorder?

(e)  For each mental health disorder which did not clearly and unmistakably preexist the Veteran's service, is it at least as likely as not that any current mental health disorder had its onset during or is causally related service?

(f) For each current mental health disorder, was the disorder at least as likely as not caused by a service connected disease or injury, to include traumatic arthritis of the lumbosacral spine with radiculopathy and bilateral patellofemoral tracking syndrome?

(g) For each current mental health disorder, was the disorder at least as likely as not aggravated by a service connected disease or injury, to include traumatic arthritis of the lumbosacral spine with radiculopathy and bilateral patellofemoral tracking syndrome?

2.  After completing all indicated development, readjudicate the claim for service connection for an acquired psychiatric disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and she should be afforded a reasonable opportunity to respond.

3.  Issue the Veteran an appropriate statement of the case addressing the issue of whether revision of the February 2009 rating decision is warranted on the grounds that it contained CUE.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless the Veteran perfects her appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


